         Case 1:20-cv-11531-ADB Document 20 Filed 07/08/21 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

                                                    CIVIL ACTION NO. 20-cv-11531


 DR. SHIVA AYYADURAI
                           Plaintiffs
 v.


 MAYOR MARTIN WALSH, in his
 official capacity as the Mayor of the City
 of Boston,

 &

 BILL EVANS, in his former official
 capacity as the Commissioner of the
 Boston Police Department,
                          Defendants.


 MOTION FOR LEAVE OF COURT TO SUPPLY NEW CASELAW IN SUPPORT OF
MAYOR MARTIN J. WALSH’S AND COMMISSIONER WILLIAM EVANS’ MOTION
                           TO DISMISS



       Defendants, Martin J. Walsh (“Mayor Walsh”) and William Evans (“Commissioner

Evans”), respectfully request that the Court consider new caselaw in support of their Motion to

Dismiss (ECF No. 9). On July 6, 2021, Judge Leo Sorokin dismissed a similar and related

lawsuit. See Racioppi v. Baker, 1:20-CV-11357-LTS at ECF No. 24 (attached hereto as Ex. A).

In Racioppi, the plaintiff, who was a speaker as the same “Boston Free Speech” rally as Dr.

Ayyadurai, filed suit against Mayor Walsh, Commissioner Evans, and Governor Charlie Baker

alleging violations of his constitutional rights (1st and 14th Amendments) and defamation based

on comments made, and actions taken, by the public officials concerning the rally. In dismissing

Racioppi’s lawsuit, the Court determined that the facts alleged did not show deliberate


                                                1
          Case 1:20-cv-11531-ADB Document 20 Filed 07/08/21 Page 2 of 3




indifference or a causal link necessary to support the constitutional claims. The Court also

dismissed Racioppi’s defamation claim. In doing so, the Court held that “Walsh and Evans were

speaking as public officials about a public event relating to public safety, and they did so in the

wake of the nationally publicized Charlottesville rally [and] statements were therefore

conditionally privileged.” Id. at *14. The Court added that Racioppi’s allegations were

insufficient to establish actual malice or a reckless disregard for the truth nor were the alleged

defamatory statements “of or concerning” the plaintiff.

       While the case is not binding, it is instructive and Mayor Walsh and Commissioner Evans

respectfully request that the Court consider the decision.

                                               Respectfully submitted:

                                               MARTIN J. WALSH AND WILLIAM EVANS

                                               By their attorneys:

                                               HENRY C. LUTHIN
                                               Corporation Counsel

                                               /s/ Nieve Anjomi
                                               Nicole M. O’Connor (BBO#675535)
                                               Nieve Anjomi (BBO#651212)
                                               Senior Assistants Corporation Counsel
                                               City of Boston Law Department
                                               City Hall, Room 615
                                               Boston, MA 02201
                                               (617) 635-4039 (O’Connor)
                                               (617) 635-4042 (Anjomi)
                                               Nicole.OConnor@boston.gov
                                               Nieve.Anjomi@boston.gov




                                                  2
          Case 1:20-cv-11531-ADB Document 20 Filed 07/08/21 Page 3 of 3




                CERTIFICATION PURSUANT TO LOCAL RULE 7.1(A)(2)

        Pursuant to L.R. 7.1(A)(2), I hereby certify that that I conferred with the Plaintiff, Dr. Shiva
Ayyadurai, by email in a good faith effort to narrow the issues but were unable to resolve the issues
in this motion.

Dated:         July 8, 2021                            /s/ Nieve Anjomi
                                                       Nieve Anjomi



                                  CERTIFICATE OF SERVICE

       I, Nieve Anjomi, hereby certify that I served a true copy of the above document upon all
counsel of record via this court’s electronic filing system and upon any non-registered participants
via email.

Dated:         July 8, 2021                            /s/ Nieve Anjomi
                                                       Nieve Anjomi




                                                   3
